Case 0:18-cv-60995-RKA Document 123 Entered on FLSD Docket 05/01/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 18-60995-CIV-ALTMAN/Hunt

  ZACHARY CRUZ,

         Plaintiff,
  v.

  CAPTAIN SHEREA GREEN,
  et al.,

        Defendants.
  ___________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE came before the Court on the Plaintiff’s Notice of Settlement Agreement

  [ECF No. 122], filed on April 30, 2019. Being fully advised, the Court hereby

         ORDERS AND ADJUDGES as follows:

         1. The above-styled action is administratively CLOSED without prejudice to the parties

  to file a stipulation for dismissal with the Court no later than May 30, 2019.

         2. If the parties fail to complete the expected settlement, either party may ask the Court

  to reopen the case.

         3. The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida this 30th day of April 2019.



                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
